DETAILED ACTION
	For this action, Claims 15-36 are pending.  Claims 1-14 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “wherein the flow direction can be set either from the top of the column to the bottom of the column, or from the bottom of the column to the top of the column”; however, these limitations are considered indefinite, as the claim language is unclear if the flow direction can be in either of the claimed directions in general or if the column valve has the function to be able to switch to either of the claimed directions.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that clarifies the language to more explicitly recite if the flow direction can be set to either direction or not will overcome the grounds of rejection.  For purposes of this 
Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20, upon which Claims 21-24 are dependent, recites “the housing unit”, which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that introduces the housing unit will overcome the issues requiring the grounds of rejection.  Claim 21 is additionally rejected for reciting “the internal section of the at least one fluid handling unit”, wherein “the internal section” lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that introduces the internal section (which may just comprise changing the “the” to an “a” in Claim 21) will overcome this ground of rejection.  Claim 23 is additionally rejected for reciting “wherein the air inlets”; however, the limitation is considered indefinite because Claim 22, upon which Claim 23 is dependent, recites “one or more inlets”.  Said limitation is considered indefinite because the claim language is unclear if multiple air inlets are required to read on the claim or just one air inlet can do the same.  Applicant is urged to address this issue in the response to this office action, wherein amending Claim 23 to be more consistent with the claim language of Claim 22 will overcome this ground of rejection. 
Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32, upon which Claims 33-36 are dependent, recites “the housing unit”, which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15, 17-24 and 32-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maiefski et al. (herein referred to as “Maiefski”, US Pat Pub. 2002/0185442).
	Regarding instant Claim 15, Maiefski discloses a column valve for an automated liquid chromatography system (Abstract; Figure 9; Figure 10; Paragraph 
	Regarding instant Claim 17, Claim 15, upon which Claim 17 is dependent, has been rejected above.  Maiefski further discloses wherein the valve is a motorized rotary valve (Figure 9; Figure 10; Figure 11; Paragraph [0090]; Paragraph [0099]; Paragraph [0099]; Paragraph [0104]; motorized pressure regulator 1004 is rotated via spline 1236 to regulate the pressure within the flowpath).  
	Regarding instant Claim 18, Claim 15, upon which Claim 18 is dependent, has been rejected above.  Maiefski further discloses wherein the flow direction can be set 
	Regarding instant Claim 19, Claim 15, upon which Claim 20 is dependent, has been rejected above.  Maiefski further discloses wherein the liquid chromatography system comprises a master control unit arranged to automatically detect fluid handling units when inserted into the fluid handling unit receiving positions (Paragraph [0043]; Paragraph [0089]; Paragraph [0090]; controller for handling all operational units in computer controller, which is connected to communication panel 902 to control motor controller 1006).  
	Regarding instant Claim 20, Claim 15, upon which Claim 20 is dependent, has been rejected above.  Maiefski further discloses the column valve forming a part of a fluid handling unit, the fluid handling unit corresponding in size and shape to a corresponding fluid handling unit receiving position of the automated liquid chromatography system, wherein said liquid chromatography system is adapted to allow each fluid handling unit to be freely and independently positioned in any one of the fluid handling unit receiving positions of the housing unit (Figure 9; Paragraphs [0089]-[0090]; back pressure regulators may be freely and independently inserted into housing 900, or fluid handling unit).  
	Regarding instant Claim 21, Claim 20, upon which Claim 21 is dependent, has been rejected above.  Maiefski further discloses wherein the internal section of the at least one fluid handling unit comprises electronics, electrical components, or control means (Paragraph [0043]; Paragraph [0089]; Paragraph [0090]; controller for handling 
	Regarding instant Claim 22, Claim 20, upon which Claim 22 is dependent, has been rejected above.  Maiefski further discloses wherein the fluid handling unit comprises an enclosure with one or more air inlet openings (Paragraph [0132]; puff of low pressure air provided by dispensing head 2004).
	Regarding instant Claim 23, Claim 22, upon which Claim 23 is dependent, has been rejected above.  Maiefski further discloses wherein the air inlets are on the section of the fluid handling unit that is inserted into the fluid handling unit receiving position of the housing unit (Figure 9; Figure 20; Paragraph [0132]; dispensing head 2004 located in a position to dispense air in the fluidics section of the system).
	Regarding instant Claim 24, Claim 20, upon which Claim 24 is dependent, has been rejected above.  Maiefski further discloses the column valve further comprising a dedicated CPU allowing the fluid handling unit to perform operation in response to instructions over a system bus (Figure 10; Paragraph [0090]; computer controller 18 serves as system bus provide control communication to both printed circuit board 1008 and communication panel 902).  
	Regarding instant Claim 32, Maiefski discloses an injection valve for an automated liquid chromatography system (Abstract; Figure 9; Figure 10; Paragraph [0090]; Paragraph [0104]; valve associated with liquid chromatography column that provides liquid for said chromatography column) comprising:  the injection valve is configured for injecting sample into the liquid chromatography column, the injection valve being configured to receive sample from a sample pump or manually from a 
	Regarding instant Claim 33, Claim 32, upon which Claim 33 is dependent, has been rejected above.  Maiefski further discloses wherein the liquid chromatography system comprises a master control unit arranged to automatically detect fluid handling units when inserted into the fluid handling unit receiving positions (Paragraph [0043]; Paragraph [0089]; Paragraph [0090]; controller for handling all operational units in computer controller, which is connected to communication panel 902 to control motor controller 1006).
	Regarding instant Claim 34, Claim 32, upon which Claim 34 is dependent, has been rejected above.  Maiefski further discloses wherein the internal section of the at least one fluid handling unit comprises electronics, electrical components, or control 
	Regarding instant Claim 35, Claim 32, upon which Claim 35 is dependent, has been rejected above.  Maiefski further discloses wherein the fluid handling unit comprises an enclosure with one or more air inlet openings (Paragraph [0132]; puff of low pressure air provided by dispensing head 2004).
	Regarding instant Claim 36, Claim 32, upon which Claim 36 is dependent, has been rejected above.  Maiefski further discloses wherein the air inlets are on the section of the fluid handling unit that is inserted into the fluid handling unit receiving position of the housing unit (Figure 9; Figure 20; Paragraph [0132]; dispensing head 2004 located in a position to dispense air in the fluidics section of the system).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maiefski et al. (herein referred to as “Maiefski”, US Pat Pub. 2002/0185442; found in IDS filed 02/12/2020) in view of Wendell et al (herein referred to as “Wendell”, US 6355164; found in IDS filed 02/12/2020).
	Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  However, Maiefski is silent on a built-in bypass capillary enabling bypass of connected columns.
	Wendell discloses a sample collection apparatus and method for multiple channel high throughput purification in the same field of endeavor as Maiefski, as it solves the mutual problem of providing a system for chromatography (Abstract; Col. 3, Lines 44-58).  Wendell further discloses a bypass that prevents carrier fluid from flowing 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the column valve of Maiefski by further comprising a built-in bypass capillary that enables bypassing of connected columns as taught by Wendell because Wendell discloses such a bypass capillary prevents sample fluid from flowing through the valve for analyzation when necessary (Wendell, Col. 6, Lines 28-34).  

Claims 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maiefski et al. (herein referred to as “Maiefski”, US Pat Pub. 2002/0185442; found in IDS filed 02/12/2020) in view of Hays et al. (herein referred to as “Hays”, US Pat Pub. 2007/0025413).
	Regarding instant Claim 25, Maiefski discloses a valve for an automated liquid chromatography system (Abstract; Figure 9; Figure 10; Paragraph [0090]; Paragraph [0104]; valve associated with liquid chromatography column) comprising:  an inlet port (Figure 9; Figure 10; Paragraph [0091]; inlet port 1014); and outlet port (Figure 9; Figure 10; outlet port 1018); the valve being configured to include an integrated flow cell for in-line monitoring in the automated liquid chromatography (Figure 9; Figure 10; flow 14/31 flows through the pressure regulator 18 in connection to the chromatography column, where respective connection ports align with the inlet and outlet ports; sensor 1013).
	However, Maiefski is silent on the valve being a pH valve, wherein flow can be directed to the pH valve or bypassed.

	It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the valve of Maiefski by including within it a pH electrode that can be bypassed as taught by Hays because Hays discloses such a pH electrode can selectively monitor and determine the pH of the liquid undergoing chromatography (Hays, Paragraph [0039]).
	Regarding instant Claim 26, Claim 25, upon which Claim 26 is dependent, has been rejected above.  The combined references further disclose wherein liquid chromatography system comprises a master control unit arranged to automatically detect fluid handling units when inserted into the fluid handling unit receiving positions (Paragraph [0043]; Paragraph [0089]; Paragraph [0090]; controller for handling all operational units in computer controller, which is connected to communication panel 902 to control motor controller 1006).  
	Regarding instant Claim 27, Claim 25, upon which Claim 27 is dependent, has been rejected above.  The combined references further disclose wherein the pH valve comprises a dedicated CPU allowing the pH valve to perform operations in response to instructions over a system bus (Figure 10; Paragraph [0090]; computer controller 18 
	Regarding instant Claim 28, Claim 25, upon which Claim 28 is dependent, has been rejected above.  The combined references further disclose wherein the pH valve forms part of a fluid handling unit, the fluid handling unit corresponding in size and shape to a corresponding fluid handling unit receiving position of the automated liquid chromatography system, wherein said liquid chromatography system is adapted to allow each fluid handling unit to be freely and independently positioned in any one of the fluid handling unit receiving positions of the housing unit (Figure 9; Paragraphs [0089]-[0090]; back pressure regulators may be freely and independently inserted into housing 900, or fluid handling unit; back pressure regulator would comprise pH probe).  
	Regarding instant Claim 29, Claim 28, upon which Claim 29 is dependent, has been rejected above.  The combined references further disclose wherein the internal section of the at the least one fluid handling unit comprises electronics, electrical components, or control means (Paragraph [0043]; Paragraph [0089]; Paragraph [0090]; controller for handling all operational units in computer controller, which is connected to communication panel 902 to control motor controller 1006, motor controller 106).  
	Regarding instant Claim 30, Claim 28, upon which Claim 30 is dependent, has been rejected above.  The combined references further disclose wherein the fluid handling unit comprises an enclosure with one or more air inlet openings (Paragraph [0132]; puff of low pressure air provided by dispensing head 2004).
	Regarding instant Claim 31, Claim 28, upon which Claim 31 is dependent, has been rejected above.  The combined references further disclose wherein the air inlets 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/04/2021